DETAILED ACTION
This office action is in response to the amendments filed on 12/21/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgement
The amendments filed on 12/21/2021, responding to the office action mailed 10/6/2021, have been entered. The present office action is made with all the suggested amendments and arguments being fully considered. Accordingly, currently pending in this application are claims 1-8, 10-14 and 21-27. Claims 9 and 15-20 are canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the examiner.
Allowable Subject Matter
Claims 1-8, 10-14 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with respect to claims 1-8, 10-14 and 21-27 have been fully considered and are persuasive. The application is allowable for the reasons set forth below.
As noted in the amendments in regards to claim 1, the claimed invention requires a method, comprising forming a p-type S/D epitaxial feature and an n-type source/drain (S/D) epitaxial feature; forming an interlayer dielectric (ILD) layer over the p-type S/D epitaxial feature and the n-type S/D epitaxial feature; forming openings in the 
Glass (US 2016/0329431) in view of Liang (US 2008/0102573) and in further view of Tung (US 2016/0104673) teaches most aspects of the present invention. However, the combination of references fail to teach method steps of removing the germanium-containing layer and selectively removing, wherein the removing selectively removes a first portion of the semiconductor material layer to expose the p-type S/D epitaxial feature but not removing a second portion of the semiconductor material over the n-type S/D epitaxial feature.
Additionally, as noted in the amendments in regards to claim 8, the claimed invention requires a method, comprising: forming a first trench and a second trench in an interlayer dielectric (ILD) layer to expose a first S/D epitaxial feature formed over a first fin and a second S/D epitaxial feature formed over a second fin, respectively, wherein the first S/D epitaxial feature is of n-type and the second S/D epitaxial feature includes germanium (Ge); depositing an n-type semiconductor layer in the first trench, 
Glass (US 2016/0329431) in view of Liang (US 2008/0102573) and in further view of Tung (US 2016/0104673) teaches most aspects of the present invention. However, the combination of references fail to teach method steps of removing the Ge-containing layer from the first trench and the second trench, and selectively removing the n-type semiconductor layer from the second trench, thereby exposing the second S/D epitaxial feature without exposing the first S/D epitaxial feature.
Lastly, as noted in the amendments in regards to claim 21, the claimed invention requires a method, comprising: forming an n-type source/drain (S/D) feature and a p-type S/D feature over a semiconductor substrate, wherein the n-type S/D feature is free of germanium (Ge) and the p- type S/D feature includes Ge; depositing a first phosphorus-doped silicon (SiP) layer on the n-type S/D feature and a second SiP layer on the p-type S/D feature; depositing a Ge layer over the first SiP layer and the second SiP layer, wherein the depositing of the Ge layer results in the second SiP layer to have a higher concentration of Ge than the first SiP layer, and forming a first S/D 
Glass (US 2016/0329431) in view of Liang (US 2008/0102573) and in further view of Tung (US 2016/0104673) teaches most aspects of the present invention. However, the combination of references fail to teach method steps of removing the Ge layer from over the p-type S/D feature and the n-type S/D feature, and selectively removing  the second SiP layer with respect to the first SiP layer, thereby exposing the p-type S/D feature and a portion of the first SiP layer.
As a result, the examiner agrees with the applicant that this combination of references do not show the necessary limitations of the following:
In regards to claim 1; method steps of removing the germanium-containing layer and selectively removing, wherein the removing selectively removes a first portion of the semiconductor material layer to expose the p-type S/D epitaxial feature but not removing a second portion of the semiconductor material over the n-type S/D epitaxial feature
In regards to claim 8; method steps of removing the Ge-containing layer from the first trench and the second trench, and selectively removing the n-type semiconductor layer from the second trench, thereby exposing the second S/D epitaxial feature without exposing the first S/D epitaxial feature
In regards to claim 21; method steps of removing the germanium-containing layer and selectively removing, wherein the removing selectively removes a first portion of the semiconductor material layer to expose the p-type S/D epitaxial feature but not removing a second portion of the semiconductor material over the n-type S/D epitaxial feature
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on Monday-Friday (9am-5pm).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                                                                                                                                                                                                                               /Q. B. /
Examiner, Art Unit 2814